IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LADARIUS D. FEAD,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4462

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 5, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

William Mallory Kent of Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR, J., and CLARK, JR., BRANTLEY S., ASSOCIATE
JUDGE, CONCUR.